MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                      FILED
regarded as precedent or cited before any
court except for the purpose of establishing                          Aug 09 2017, 7:52 am

the defense of res judicata, collateral                                    CLERK
                                                                       Indiana Supreme Court
estoppel, or the law of the case.                                         Court of Appeals
                                                                            and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
Barbara J. Simmons                                       Curtis T. Hill, Jr.
Oldenburg, Indiana                                       Attorney General of Indiana

                                                         Matthew B. MacKenzie
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

Tiffany Patton,                                          August 9, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         49A02-1702-CR-287
        v.                                               Appeal from the Marion Superior
                                                         Court
State of Indiana,                                        The Honorable Clayton Graham,
Appellee-Plaintiff                                       Judge
                                                         The Honorable Anne Flannelly,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G07-1609-CM-35615



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 49A02-1702-CR-287 | August 9, 2017           Page 1 of 4
                                               Case Summary


[1]   Following a bench trial, Tiffany Patton was convicted of Class A misdemeanor

      battery. Patton now appeals, arguing that the State presented insufficient

      evidence to rebut her self-defense claim.


[2]   We affirm.


                                       Facts & Procedural History


[3]   On September 10, 2016, Patton was involved in a car accident with Anita Cole.

      After the accident, Patton exited her vehicle, ran up to Cole, called Cole a

      “bitch,” and struck Cole on the left side of her head, causing pain. At no point

      in the altercation did Cole touch or strike Patton. Patton called 911 after the

      accident and asked the dispatcher to “hurry up and get somebody out here

      before I hit [Cole].” Transcript Vol. II at 34. Police arrived shortly thereafter,

      and when Cole told an officer that Patton had slapped her, Patton responded by

      stating “I didn’t hit you that hard.” Id. at 16. Patton told police that she was

      upset because Cole had hit her vehicle and did not have insurance and that she

      had slapped Cole in the face. At no point did Patton claim that she had been

      threatened, touched, or struck by Cole.


[4]   As a result of these events, the State charged Patton with Class A misdemeanor

      battery. A bench trial was held on January 18, 2017, at the conclusion of which

      Patton was found guilty as charged. The trial court imposed a one-year




      Court of Appeals of Indiana | Memorandum Decision 49A02-1702-CR-287 | August 9, 2017   Page 2 of 4
      sentence, the entirety of which was suspended to probation. Patton now

      appeals.


                                          Discussion & Decision


[5]   Patton argues that the State presented insufficient evidence to rebut her self-

      defense claim. The standard for reviewing a challenge to the sufficiency of

      evidence to rebut a claim of self-defense is the same standard used for any claim

      of insufficient evidence. Wallace v. State, 725 N.E.2d 837, 840 (Ind. 2000). We

      neither reweigh the evidence nor judge the credibility of witnesses. Id. If there

      is sufficient evidence of probative value to support the conclusion of the trier of

      fact, the judgment will not be disturbed. Id. “A valid claim of self-defense is

      legal justification for an otherwise criminal act.” Id.


[6]   To prevail on her self-defense claim, Patton was required to show that she: (1)

      was in a place where she had a right to be; (2) acted without fault; and (3) was

      in reasonable fear or apprehension of bodily harm. Henson v. State, 786 N.E.2d
274, 277 (Ind. 2003); see also Ind. Code. § 35-41-3-2. A person who provokes,

      instigates, or participates willingly in the violence does not act without fault for

      the purposes of self-defense. Shoultz v. State, 995 N.E.2d 647, 660 (Ind. Ct.

      App. 2013).


[7]   When a self-defense claim is raised and finds support in the evidence, the State

      bears the burden of negating at least one of the necessary elements. Wilson v.

      State, 770 N.E.2d 799, 800 (Ind. 2002). The State may meet its burden by

      offering evidence directly rebutting the defense, by affirmatively showing that

      Court of Appeals of Indiana | Memorandum Decision 49A02-1702-CR-287 | August 9, 2017   Page 3 of 4
       the defendant did not act in self-defense, or by relying upon the sufficiency of

       the evidence from its case-in-chief. Miller v. State, 720 N.E.2d 696, 700 (Ind.

       1999). If a defendant is convicted despite a claim of self-defense, we will

       reverse only if no reasonable person could say that self-defense was negated

       beyond a reasonable doubt. Wilson, 770 N.E.2d at 800-01.


[8]    Patton’s arguments are nothing more than requests to reweigh the evidence and

       judge the credibility of witnesses, which we will not do on appeal. The

       testimony of Cole and the responding officers amply supports a conclusion that

       Patton attacked Cole in anger because she believed Cole was at fault for the

       accident. The fact-finder was in no way obligated to accept Patton’s self-serving

       testimony to the contrary. The evidence presented was more than sufficient to

       rebut Patton’s self-defense claim.


[9]    Judgment affirmed.


[10]   Baker, J. and Bailey, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 49A02-1702-CR-287 | August 9, 2017   Page 4 of 4